Case 2:18-cv-05038-JMA-AKT Document 10 Filed 10/18/18 Page 1 of 1 PageID #: 48



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
MAKESI SADENAI LOPEZ,

                          Plaintiff,
                                                             JUDGMENT
                                                             CV 18-5038 (JMA)(AKT)
        - against -

NASSAU COUNTY CORRECTIONAL
FACILITY, et al.,

                           Defendants.
---------------------------------------------------------X

        An Order of Honorable Joan M. Azrack, United States District Judge, having been filed

on October 11, 2018, dismissing the complaint without prejudice for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b), denying in forma pauperis status for the

purpose of any appeal, and directing the Clerk of Court to mark this case closed, it is

        ORDERED AND ADJUDGED that plaintiff Makesi Sadenai Lopez take nothing of

defendants Nassau County Correctional Facility, et al; that the complaint is dismissed without

prejudice for failure to prosecute; that in forma pauperis status for the purpose of any appeal is

denied; and that this case is hereby closed.


Dated: Central Islip, New York
       October 18, 2018

                                                                   DOUGLAS C. PALMER
                                                                   CLERK OF THE COURT

                                                             BY:   /S/ JAMES J. TORITTO
                                                                   DEPUTY CLERK
